Citation Nr: 1100595	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected chondromalacia of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected arthritis of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1993.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision by the 
RO.  

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in October 2010.  

The claim for an increased rating higher than the now assigned 20 
percent for the service-connected cervical spine disability and 
an increased rating higher than 10 percent for the service-
connected right knee disability are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  



FINDING OF FACT

The service-connected cervical spine disability is shown to have 
been manifested by limited motion, tenderness and muscle spasm 
with an additional functional loss due to pain that more nearly 
approximated that of restriction of forward flexion to less than 
30 percent for the initial period of the appeal.  




CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for the 
service-connected cervical spine disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5010, 5242 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In connection with his claim for increase filed in October 2003, 
the Veteran reported having worsening cervical spine pain that 
was constant and increased with movement and required that he 
seek treatment for pain management.  

When examined by VA in December 2003, the Veteran complained of 
aching central neck pain with associated headaches and some 
relief with medication.  He reported receiving local heat 
treatment and extensive physical therapy without significant 
improvement.  He had not had any injections.  On examination, he 
was noted to have a full range of motion, but there was mild to 
moderate diffuse tenderness and spasm of the paraspinal muscles, 
bilaterally.  

When examined by VA in May 2007, the Veteran complained of having 
constant pain that increased throughout the day and with work 
requirements.  He also had occasional or episodic numbness 
involving the entire right hand.  On examination, he displayed a 
significant variability in his range of motion with forward 
flexion from 0 to 45 degrees with pain at the end of motion.  

When seen on an outpatient basis by VA, the Veteran complained of 
having more cervical spine pain and spasm with pain radiating 
into the right shoulder and arm.  He exhibited  right cervical 
spine paraspinal spasm and tenderness that radiated along the 
shoulder blade with palpation.  The assessment included that of 
possible cervical radiculopathy.  

Based on a careful review of the record for the initial period of 
the appeal, the Board finds that the service-connected cervical 
spine degenerative changes was productive of a disability picture 
manifested by a functional loss due to pain that more nearly 
approximated that of restriction of forward flexion to less than 
30 degrees.  

Accordingly, to the extent indicated, an increased rating of 20 
percent for the service-connected cervical spine disability is 
warranted.  

To the extent that that this action is favorable to the Veteran, 
a full discussion of VCAA will be deferred, pending completion of 
additional action as addressed herein below.  


ORDER

An increased rating of 20 percent for the service-connected 
cervical spine disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

During the October 2010 hearing, the Veteran testified that his 
right knee and cervical spine disabilities had continued to 
worsen since he received his last VA examination in May 2007.  

In this regard, a May 2008 VA MRI scan of the right knee shows 
findings of nondisplaced tear of the medial meniscus and 
articular cartilage degeneration with a free intra-articular 
osteochondral body in the posterior medial joint space, which was 
classified as a major abnormality.  

Significantly, recently submitted medical records dealing with a 
later procedure performed in April 2010 showed a linear defect in 
the anterior aspect of the anterior aspect of the anterior 
cruciate ligament consistent with a partial tear.    

Further, the private treatment records, dated in December 2007 
and February 2008, reflect that the Veteran underwent therapeutic 
spinal injections to the cervical and lumbar spine, to treat his 
chronic radiating pain.  

The Board notes that the Veteran was afforded VA spine and 
peripheral nerves examinations in May 2009; however, the examiner 
only addressed the service-connected lumbar spine disability and 
claimed peripheral nerve involvement.  

Given the assertions of increased disability since 2007, the 
Board finds that new VA examinations are warranted.  

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant 
to the VCAA, VA must obtain these outstanding records.  See 38 
U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Further, the Board notes that under Rice v. Shinseki, 22. Vet. 
App. 447 (2009), the Board must remand an increased rating issue 
if the Veteran, or the evidence of record, raises the issue of 
unemployability due to service-connected disabilities, as 
inextricably intertwined with the issue of a total rating based 
on individual unemployability by reason of service-connected 
disability (TDIU).  

In this case, the Board notes that, during his October 2010 
hearing, the Veteran testified that he was currently unemployed 
due, in part, to his neck disability.  

Moreover, in a May 2009 VA examination, the examiner noted that 
the Veteran was unable to maintain any gainful employment that 
would require manual labor as a result of a number of activities 
exacerbating his symptoms; but certainly appeared to be able to 
do sedentary work particularly if he could adjust the times of 
sitting.  

Thus, the Board finds that the evidence of record raises the 
issue that the Veteran is unemployable due to his service-
connected disabilities, and therefore, the appeal must be 
remanded.  See Rice v. Shinseki, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to furnish the Veteran with a notice letter 
addressing the type of evidence needed to 
substantiate a TDIU claim and the relative 
duties of VA and the claimant in obtaining 
such evidence.  This letter should also set 
forth VA's practices in assigning 
disability ratings and effective dates for 
those ratings.  

2.  The RO also should take appropriate 
steps to request that the Veteran identify 
all healthcare providers that have treated 
him for his right knee and cervical spine 
disabilities, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.  

3.  The RO also should obtain any 
outstanding records for the referable to 
treatment of the Veteran by VA and 
associate them with the claims file.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, the RO should 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).  

4.  The Veteran then should be scheduled 
for VA examination to determine the nature 
and severity of his service-connected right 
knee and cervical spine disabilities.  The 
examiner(s) should review the claims file 
in conjunction with the examination(s).  

With respect to the right knee disability, 
the examiner(s) should provide an opinion 
in terms that are consistent with the 
rating criteria for rating limitation of 
motion of the knee (Diagnostic Codes (DCs) 
5260 and 5261), for rating recurrent 
subluxation or lateral instability of the 
knee (DC 5257), and for ankylosis of the 
knee (DC 5256), specifically considering 
the guidance of DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

The examiner(s) should also comment on the 
functional effects of the Veteran's right 
knee and cervical spine disabilities on his 
occupational status and his everyday life, 
including his ability to secure and follow 
a substantially gainful occupation.  
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish a fully responsive Supplemental 
Statement of the Case to the Veteran and 
his representative and afford them with a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals












 Department of Veterans Affairs


